DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; King U.S. Patent No. 4,697,080 discloses an apparatus for measuring secondary electrons comprising: a scanning electron microscope 10 comprising an electron emitter 11, wherein the electron emitter 11 is configured to emit a high-energy electron beam 12; a first collecting plate 19 comprising a first through hole 21 wherein a tested sample 20 is located between the first collecting plate a faraday cup 26 comprising an electron inlet. However, although King measures electron current at aperture frame 19 ([col. 3; lines 40-43]), there is no explicit disclosure of a first and or second galvanometer configured to test a current intensity of electrons.
Correale U.S. PGPUB No. 2005/0030044 discloses using a galvanometer to test a current intensity of electrons at a plate (“The gauge comprises an electron-emitting cathode (17), a grid (13) for accelerating the electrons emitted by the cathode and a plate (15) collecting the ions and/or the ionised positive molecules of the gas, wherein said plate is placed outside said grid. Measuring the plate current by a galvanometer allows determining the value of the residual pressure inside the container” [Abstract]). However, Correale does not disclose a second galvanometer 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a device for measuring a secondary electron emission coefficient, the device comprising: a first galvanometer configured to test a current intensity of electrons after a high energy electron beam hits a tested sample; and a second galvanometer configured to test a current intensity of electrons entering a Faraday cup after having passed through a first through hole in a first collecting plate and a second through hole in a second collecting plate.

Regarding dependent claims 2-16; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881